Citation Nr: 0827426	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  04-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to service connection for hepatitis C for the 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  He died in March 2003.  The appellant is the veteran's 
surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey in which service connection for the cause 
of the veteran's death, entitlement to accrued benefits, 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318, and eligibility 
to Dependents' Educational Assistance under 38 U.S.C.A. 
Chapter 35 were denied.  

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in July 2008.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in March 2003 as the result of cirrhosis of 
the liver due to gastrointestinal bleeding. At the time of 
his death he was service connected for PTSD which had been 
evaluated as 100 percent disabling from July 1998.  Medical 
evidence also shows he was diagnosed with hepatitis C.  He 
had a claim pending for service connection for hepatitis C at 
the time of his death.

In June 2008, the appellant and her witness testified as to 
the veteran's state of mind and symptoms of his service-
connected post-traumatic stress disorder prior to his death.  
They testified, in aggregate, that the veteran's PTSD 
symptoms were seriously debilitating and led him to self-
medicate with alcohol and, occasionally, drugs.  He tried 
rehabilitation on several occasions to some immediate, but 
not long-term success.  They testified that the self-
medication, particularly with alcohol, was nearly constant 
since the veteran's discharge from active service.

In addition, the appellant testified that the veteran got a 
tattoo during his active service, which is a known risk 
factor for hepatitis C, which is the basis for the 
appellant's claim for accrued benefits.

Thus, the appellant and her witness offer the belief that the 
veteran's cirrhosis of the liver was the result of either his 
service-connected PTSD, and/or of hepatitis C for which 
service connection should be granted.

The appellant was married to the veteran prior to his active 
service, so her testimony is considered particularly 
credible.

Remand is required to obtain an opinion as to the cause of 
the veteran's death and his diagnosed hepatitis C.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified private and 
VA medical treatment records are 
obtained. Document negative responses, 
and inform the appellant so that she may 
make attempts to procure the records on 
her own.

2. Request a records review of the 
veteran's claims file by the appropriate 
medical professional to determine the 
nature, extent, and etiology of the 
claimed hepatitis C and the cause of the 
veteran's death.  The claims folder, a 
copy of this remand, and a copy of the 
June 2008 hearing transcript must be 
provided to the examiner in conjunction 
with the records review.

The examiner should provide the following 
opinions:  

a)  whether it is at least as likely 
as not that the diagnosed hepatitis 
C is in any way related to the 
veteran's active service, including 
the tattoo he received, or, in the 
alternative, had its onset during 
his active service and, if so, 
whether it was a primary or 
contributory cause of his death.

b) whether it is at least as likely 
as not that the veteran's death from 
cirrhosis of the liver due to 
gastrointestinal bleeding
i) was in any way related to 
the veteran's active service
ii) was in any way related to 
the veteran's service-connected 
PTSD-as either the primary or 
contributory cause of death to 
include as the result of 
secondary alcohol or drug abuse

All opinions expressed must be supported 
by complete rationale.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
appellant's claims for service connection 
for the veteran's cause of death and for 
service connection for hepatitis C for 
the purposes of accrued benefits, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If any other 
decision remains adverse to the 
appellant, provide her and her 
representative, if any, with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant need take no 
action until she is so informed. The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




